UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Denys Nikonov,                                                            3/27/2020

                                   Plaintiff,
                                                              1:19-cv-07128 (SDA)
                       -against-
                                                              ORDER
 Flirt NY, Inc., et al.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        In light of recent public health developments, and at the request of the parties, the

telephonic initial conference scheduled before Magistrate Judge Stewart Aaron on April 2, 2020

at 2:30 p.m. is adjourned until Thursday, April 30, 2020 at 10:30 a.m.

        At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-

0479) and enter access code 6489745.

SO ORDERED.

DATED:       New York, New York
             March 27, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
